DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Objections
Claim 5 is objected to because of the following informalities:  
As to claim 5, line 6-7, “is performed in the control unit” should read ---is performed by the control unit--. 
 Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: sheath fluid storage unit; cleaning fluid storage unit; control unit; first confirmation mechanism; second confirmation mechanism; display unit;  in claims 1-18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, the examiner is unclear regarding the language “a first connector that can be connected to a joint portion on the sheath fluid storage unit side of the sheath fluid tube.”  Firstly the examiner notes that the words “can be” render the claim indefinite as it is unclear in the apparatus if the first connector is or is not connected to the joint portion.  For examination purposes the examiner is interpreting in the claim that the two parts are connected.  Further the examiner is unclear as to what part can actually be connected on the sheath fluid storage unit side.  The language is written imprecisely to render doubt whether or not the first connector is on the sheath fluid storage unit side or the joint portion is on the sheath fluid storage unit side.  The examiner when looking to figure 3 believes that applicant is intending to state that the first joint portion (111a) is on the sheath fluid storage unit side of the sheath fluid tube.  As the connector for example in figures 3 or 4 does not seem to ever fall within the broadest reasonable interpretation of on the “sheath fluid storage unit side”.  As such for examination purposes the examiner is simply interpreting that the joint portion is on the sheath fluid storage unit side of the sheath fluid tube. In other words the joint portion is simply closer to the sheath fluid storage unit than the other end of the sheath fluid tube Claims 2-18 are likewise rejected for their dependency on instant claim 1.
Claim limitation “sheath fluid storage unit; cleaning fluid storage unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Specifically the instant disclosure only shows the units noted above as black boxes.  For examination purposes the examiner is interpreting that any vessel capable of storing each respective fluid would teach the noted units.  The claim is therefore, indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (CN 105806767 A1 where an English machine translation is provided hereinwith for citations).
 As to claim 1, Chen discloses and shows in figure 1, a microparticle measuring apparatus comprising at least (where the examiner is interpreting cells as a form of microparticle) (page 3, l. 22):
 	a relay unit that enables a flow path (i.e. from sheath source 40 to waste 60) through which microparticles flow (from sample 30) and a cleaning fluid storage unit (70) to communicate with each other (via control valve 101 explicitly shown) (page 4, ll. 4-23; page 5, ll. 13-16); 
a sheath fluid tube (line shown that caries sheath fluid from holder 40 to flow chamber 20; further the examiner notes that the line is implicitly represents a tube in the flow cytometry art) that causes the flow path and a sheath fluid storage unit (40) to communicate with each other (page 4, ll. 7-12); and 
a cleaning fluid tube (line shown from cleaning liquid cell 70 to control valve 101)  that causes the relay unit and the cleaning fluid storage unit to communicate with each other (page 5, ll.13-16), 
wherein the relay unit includes: a first connector (101) (page 5, ll. 13-16).  
Chen does not explicitly disclose wherein the first connector can be connected to a joint portion on the sheath fluid storage unit side of the sheath fluid tube.  
However, the examiner notes that Chen discloses in (page 5, ll. 13-19) tubes are coming directly from the two reservoirs to the valve 101.  The examiner takes Office notice that some type of joint (e.g. Common compression type tube fittings are known and efficient at holding tubes at low cost) is not only obvious but required to join each of the tubes in the system to the control valve.  As such said joint would obviously be closer to the sheath fluid end than the end input into the flow chamber 20.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Chen wherein the first connector can be connected to a joint portion on the sheath fluid storage unit side of the sheath fluid tube in order to provide the advantage of expected results and increase accuracy in using a common joint to connect the tube to the control valve one can efficiently ensure low loss of fluid with secured coupling at low cost.
 	As to claim 2, Chen discloses a microparticle measuring apparatus, further comprising: switching between a measurement mode and a cleaning mode (i.e. the sample fluid isn’t sucked into the flow chamber 20) (page 4, ll. 41-44; page 5, ll. 20-25). 
	Chen does not explicitly disclose where a control unit does the switching.
	However, the examiner takes Office Notice that computer processor to do the switching as disclosed in Chen would reduce switching time while removing human error of measuring and detecting the need for a switch.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Chen with a control unit that does the switching in order to provide the advantage of expected results in using a computer processor in place of human to do the switching one can remove human error while reduce processing time of any switching process.
	As to claims 14 and 15, Chen does not explicitly disclose a microparticle measuring apparatus, wherein the cleaning fluid tube includes branch tubes that extend to a plurality of the cleaning fluid storage units or a plurality of the cleaning fluid storage units.  
However, It would have been obvious to one of ordinary skill in the art at the time the invention was made to use multiple cleaning fluid storage units which are coupled to valve 101 via multiple relay branch tubes, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Chen with a microparticle measuring apparatus, wherein the cleaning fluid tube includes branch tubes that extend to a plurality of the cleaning fluid storage units or a plurality of the cleaning fluid storage units in order to provide the advantage of increase efficiency in using multiple cleaning fluid storage units with corresponding relay tubes obviously one can provide a multitude of cleaning agents to ensure the system as a whole is more thoroughly cleaned.
 	As to claim 16, Chen discloses a microparticle measuring apparatus, wherein the cleaning fluid is a cleaning agent (implicitly the fluid contained within a “cleaning liquid tank” can be interpreted under the broadest reasonable interpretation as a cleaning agent) and/or a bactericide (page 5, ll. 13-16).  
	As to claim 17, Chen does not explicitly disclose a microparticle measuring apparatus, wherein the cleaning agent is an ethanol fluid.
	However, the examiner takes Office Notice that ethanol is a known fluid use is cleaning and as such obviously can be used in cleaning a flow cell.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Chen with a microparticle measuring apparatus, wherein the cleaning agent is an ethanol fluid in order to provide the advantage of expected results in using a common low cost, readably available fluid such as ethanol one can predictable clean fluid lines under use.
Claim(s) 18 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. in view of Olson et al. (U.S. PGPub No. 2016/0084814 A1).
As to claim 18, Chen does not explicitly disclose a microparticle measuring apparatus, wherein the bactericide is a sodium hypochlorite fluid and/or a paraformaldehyde fluid.
However, Olson does disclose in ([0028]; [0094], ll. 22-25) that typical cleaning agents used in flow cell type imagers are sodium hypochlorite.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify with a microparticle measuring apparatus, wherein the bactericide is a sodium hypochlorite fluid and/or a paraformaldehyde fluid in order to provide the advantage of expected results and increased accuracy in using a common well-known cleaning agent one can ensure the flow path under use is predictably cleaned.
Allowable Subject Matter
Claim 3-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
As to claim 3, the prior art taken alone or in combination fails to teach or disclose a microparticle measuring apparatus further comprising: a first confirmation mechanism that confirms a connection between the first connector and the joint portion on the sheath fluid storage unit side of the sheath fluid tube in combination with the entirety of elements from which claim 3 depends.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P LAPAGE whose telephone number is (571)270-3833. The examiner can normally be reached Monday-Friday 8-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael P LaPage/Primary Examiner, Art Unit 2877